Mr. Chief Justice Hollerich delivered the opinion of the court: Prior to and on the 2d day of March, A. D. 1934, claimant was working as an electrician in the employ of the Secretary of State, and on the last mentioned date was assigned to install an electrical service connection in the vault of the Corporation Department in the Capitol Building. In the course of this work it became necessary to cut a channel in the east wall of the vault at a height that required the use of an elevated support on which the claimant could stand. In 'the course of the work this support gave way and claimant fell to the floor of the vault in such a manner as to break his right ankle. He was off duty on account of the injury from March 2nd to May 28, 1934, and expended the sum of Two Hundred Ten Dollars and Forty Cents ($210.40) for doctor and hospital bills in being cured of his injuries. Claimant was paid his salary during the time he was off duty and makes no claim for permanent disability, but makes claim only for the sum of Two Hundred Ten Dollars and Forty Cents ($210.40) for the money expended by him for medical and hospital treatment as aforesaid. It appears that at the time of the accident in question the claimant and respondent were both operating under the terms and provisions of the Workmen’s Compensation Act, and that the accident arose out of and in the course of the claimant’s employment. Under the provisions of the Workmen’s Compensation Act, respondent was required to furnish “the necessary first aid, medical and surgical services and all necessary medical, surgical and hospital services thereafter,” etc. Respondent having failed to furnish such medical and hospital services, and the claimant having been required to obtain the same at his own expense, is entitled to be recompensed for the amount so paid or incurred by him therefor. Award is therefore entered in favor of the claimant for the sum of Two Hundred Ten Dollars and Forty Cents ($210.40).